NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           MAR 02 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                        No. 08-50299

               Plaintiff - Appellee,              D.C. No. 5:02-cr-00063-VAP

   v.
                                                  MEMORANDUM *
 CIJI KIDD,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ciji Kidd appeals from the district court’s denial of her motion for a reduced

sentence pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Kidd contends that the district court erred by determining that it would not

reduce her sentence pursuant to Amendment 706 of the United States Sentencing

Guidelines. This contention fails because Kidd’s sentence was based on a statutory

minimum. See United States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) (per

curiam). Kidd argues that the statutory mandatory minimum was inapplicable

because she never admitted as part of her guilty plea that her offense involved

crack cocaine. This contention fails, see id., and, in any event, is belied by the

record.

       AFFIRMED.




NC/Research                                2                                    08-50299